PER CURIAM.
Wilcox, who was not a suspect, called the City of Miami Police Department to confess to a robbery. He gave a detailed statement about the offense and showed police the uniform worn in perpetrating the offense, as well as the cash taken. He explained that he was a crack addict and wanted to turn himself in before causing harm to himself or others in supporting the habit.
After a trial on charges of kidnapping, robbery, and burglary, Wilcox was convicted of the latter two offenses and sentenced to concurrent thirty-five year terms, with a fifteen-year mandatory minimum under the habitual violent felony offender statute.
In this appeal he complains of the prosecutor’s derogatory remarks about his attorney in the jury’s presence. The alleged errors are not reviewable because they were not properly preserved, Castor v. State, 365 So.2d 701 (Fla.1978), and are not fundamental in nature. See Hightower v. State, 592 So.2d 689 (Fla. 3d DCA 1991).
Affirmed.